            Case 1:17-vv-01039-UNJ Document 40 Filed 09/09/19 Page 1 of 5




    In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 17-1039V
                                     Filed: August 16, 2019

* * * * * * * * * * * * *  *
ALFRED WADE, JR.,          *                               UNPUBLISHED
Personal representative of the estate
                           *
of ELAINE D. WADE,         *
                           *
     Petitioner,           *
                           *
v.                         *                               Attorneys’ Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
            Respondent.    *
* * * * * * * * * * * * * *
Nancy Meyers, Esq., Ward Black Law, Greensboro, NC, for petitioner.
Sarah Christina Duncan, Esq., United States Department of Justice, Washington, DC, for
respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On August 2, 2017, Alfred Wade, Jr. (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program2 as personal representative of the estate of Elaine D.
Wade. Petitioner alleges that Ms. Wade developed acute disseminating encephalomyelitis
(“ADEM”) after receiving the influenza (“flu”) and pneumococcal conjugate (“PCV13”)
vaccines on November 10, 2016. See Petition, ECF No. 1. On February 15, 2019, the parties filed
a stipulation, which the undersigned adopted as her Decision awarding damages on the same day.
1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
          Case 1:17-vv-01039-UNJ Document 40 Filed 09/09/19 Page 2 of 5



ECF No. 26.

         On May 7, 2019, petitioner filed an application for attorneys’ fees and costs. ECF No.
134 (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of
$17,762.56 (representing $17,182.50 in attorneys’ fees and $580.06 in costs). Fees App. at 1-2.
Pursuant to General Order No. 9, petitioner warrants that he did not incur any costs in pursuit of
this litigation. ECF No. 34, Att. 1. Respondent responded to the motion on May 13, 2019, stating
“Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs are
met in this case” and requesting that the undersigned “exercise her discretion and determine a
reasonable award for attorneys’ fees and costs.” Response at 2-3, ECF No. 35. Petitioner filed a
reply on the same day, May 13, 2019, stating that he “concurs with Respondent’s
recommendation that Special Master Roth exercise her discretion and determine a reasonable
award for attorney’s fees and costs in this case.” ECF No. 36.

        This matter is now ripe for consideration.

                                           I. Legal Framework

        The Vaccine Act permits an award of “reasonable attorneys' fees” and “other costs.” §
15(e)(1). If a petitioner succeeds on the merits of his or her claim, the award of attorneys' fees is
automatic. Id.; see Sebelius v. Cloer, 133 S. Ct. 1886, 1891 (2013). However, a petitioner need not
prevail on entitlement to receive a fee award as long as the petition was brought in “good faith”
and there was a “reasonable basis” for the claim to proceed. § 15(e)(1). Here, because petitioner
was awarded compensation, she is entitled to a reasonable award of attorneys’ fees and costs.

        The Federal Circuit has endorsed the use of the lodestar approach to determine what
constitutes “reasonable attorneys' fees” and “other costs” under the Vaccine Act. Avera v. Sec'y of
Health & Human Servs., 515 F.3d 1343, 1349 (Fed. Cir. 2008). Under this approach, “an initial
estimate of a reasonable attorneys' fees” is calculated by “multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.” Id. at 1347–48 (quoting
Blum v. Stenson, 465 U.S. 886, 888 (1984)). That product is then adjusted upward or downward
based on other specific findings. Id.

        Special masters have substantial discretion in awarding fees and may adjust a fee request
sua sponte, apart from objections raised by respondent and without providing petitioners with
notice and opportunity to respond. See Sabella v. Sec'y of Health & Human Servs., 86 Fed. Cl.
201, 209 (2009). Special masters need not engage in a line-by-line analysis of petitioner's fee
application when reducing fees. See Broekelschen v. Sec'y of Health & Human Servs., 102 Fed.
Cl. 719, 729 (2011).

                                              II. Discussion

A.     Reasonable Hourly Rate

       A “reasonable hourly rate” is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d


                                                 2
          Case 1:17-vv-01039-UNJ Document 40 Filed 09/09/19 Page 3 of 5



at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of petitioner's
attorney.” Rodriguez v. Sec'y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F. 3d at 1349). There is a “limited exception” that provides for attorney's fees
to be awarded at local hourly rates when “the bulk of the attorney's work is done outside the forum
jurisdiction” and “there is a very significant difference” between the local hourly rate and forum
hourly rate. Id. This is known as the Davis County exception. See Hall v. Sec'y of Health & Human
Servs., 640 F.3d 1351, 1353 (2011) (citing Davis Cty. Solid Waste Mgmt. & Energy Recovery
Special Serv. Dist. v. U.S. EPA, 169 F.3d 755, 758 (D.C. Cir. 1999)).

        For cases in which forum rates apply, McCulloch provides the framework for determining
the appropriate hourly rate range for attorneys' fees based upon the attorneys' experience. See
McCulloch v. Sec'y of Health & Human Servs., No. 09–293V, 2015 WL 5634323 (Fed. Cl. Spec.
Mstr. Sept. 1, 2015). The Office of Special Masters has accepted the decision in McCulloch and
has issued a Fee Schedule for subsequent years.3

        For the work of his attorney, Ms. Nancy Meyers, Petitioner requests the following rates
of compensation: $350.00 per hour for work performed in 2016-2017, $375.00 per hour for work
performed in 2018, and $390.00 per hour for work performed in 2019. Fees App. at 1. Petitioner
also requests that paralegals be compensated at $145.00 per hour for all work performed,
irrespective of year. Id. These amounts are consistent with what the undersigned, and other
special masters, have awarded Ms. Meyers in previous Vaccine Program cases. See Porges v.
Sec’y of Health & Human Servs., No. 15-427V, 2018 WL 2772241, at *3 (Fed. Cl. Spec. Mstr.
May 7, 2018); Drake v. Sec’y of Health & Human Servs., No. 16-732V, 2018 WL 4391065, at *2
(Fed. Cl. Spec. Mstr. Aug. 20, 2018). Accordingly, no adjustment to the requested rates is
required.

B.     Hours Reasonably Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton ex rel. Saxton v. Sec'y of Health &
Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424,
434 (1983)). “Unreasonably duplicative or excessive billing” includes “an attorney billing for a

3
 The 2015-2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf. The
2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
Rate-Fee-Schedule-2017.pdf. The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf.
The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202019.pdf. The hourly rates contained within the schedules are updated from the decision in
McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr.
Sept. 1, 2015).


                                                   3
          Case 1:17-vv-01039-UNJ Document 40 Filed 09/09/19 Page 4 of 5



single task on multiple occasions, multiple attorneys billing for a single task, attorneys billing
excessively for intra office communications, attorneys billing excessive hours, [and] attorneys
entering erroneous billing entries.” Raymo v. Sec'y of Health & Human Servs., 129 Fed. Cl. 691,
703 (2016). While attorneys may be compensated for non-attorney-level work, the rate must be
comparable to what would be paid for a paralegal or secretary. See O'Neill v. Sec'y of Health &
Human Servs., No. 08–243V, 2015 WL 2399211, at *9 (Fed. Cl. Spec. Mstr. Apr. 28, 2015).
Clerical and secretarial tasks should not be billed at all, regardless of who performs them. See, e.g.,
McCulloch, 2015 WL 5634323, at *26. Hours spent traveling are ordinarily compensated at one-
half of the normal hourly attorney rate. See Scott v. Sec'y of Health & Human Servs., No. 08–756V,
2014 WL 2885684, at *3 (Fed. Cl. Spec. Mstr. June 5, 2014) (collecting cases). And “it is
inappropriate for counsel to bill time for educating themselves about basic aspects of the Vaccine
Program.” Matthews v. Sec'y of Health & Human Servs., No 14–1111V, 2016 WL 2853910, at *2
(Fed. Cl. Spec. Mstr. Apr. 18, 2016). Ultimately, it is “well within the Special Master's discretion
to reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for the work
done.” Saxton, 3 F.3d at 1522. In exercising that discretion, special masters may reduce the number
of hours submitted by a percentage of the amount charged. See Broekelschen, 102 Fed. Cl. at 728–
29 (affirming the Special Master's reduction of attorney and paralegal hours); Guy v. Sec'y of
Health & Human Servs., 38 Fed. Cl. 403, 406 (1997) (same).

        Upon review of petitioner’s application, the undersigned finds that a number of the
billing entries for paralegals are excessive or are properly considered to be administrative/clerical
work. Examples of these entries include: an entry for opening a new file (1/8/2017), entries for
receiving and scanning records (3/14/17, 4/7/17, 5/3/2017, ); an entry for paying an invoice
(5/30/17); an entry for preparing envelopes for mailing (7/11/17), and an entry for receiving a fax
(4/23/17). Fees App. Ex. 2, 3-27.4 This results in a reduction of 2.2 hours of billed paralegal time
and a dollar reduction of $319.00.

C.     Reasonable Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner
requests a total of $580.06 in costs, comprising of obtaining medical records, postage,
photocopies, and the Court’s filing fee. All of these costs are typical costs in Vaccine Program
cases, and Petitioner has provided adequate documentation of all her requested costs. The
undersigned finds all of the requested costs reasonable, and shall reimburse them in full.


                                              III. Conclusion

      In accordance with the foregoing, petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that petitioner is entitled to an award of attorneys’ fees and costs as follows:
$17,443.56, representing reimbursement for petitioner’s attorneys’ fees and costs, in the
form of a check payable jointly to petitioner and petitioner’ scounsel, Nancy Meyers, Esq.


4
 These dates of entries merely represent examples of improper billing entries and are not meant
to be an exhaustive list of all such examples.
                                                  4
          Case 1:17-vv-01039-UNJ Document 40 Filed 09/09/19 Page 5 of 5



        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.5

        IT IS SO ORDERED.

                                                 s/Mindy Michaels Roth
                                                 Mindy Michaels Roth
                                                 Special Master




5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
Vaccine Rule 11(a).

                                                    5
